Citation Nr: 0719371	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for hemorrhoids, status 
post hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1978.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Augusta Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
continued a noncompensable rating for hemorrhoids, status 
post hemorrhoidectomy and denied service connection for a low 
back disorder.  An October 2005 rating decision granted 
service connection for the low back disorder.  On his Form 9, 
the veteran specifically limited his appeal to the issue 
stated on the previous page and that is the only matter 
before the Board.  During the course of the appeal, the 
veteran's claims file has been transferred to the 
jurisdiction of the Baltimore RO.  In October 2006, the 
veteran testified before the undersigned; a transcript of 
that hearing is of record.  

In an April 2006 statement, the veteran appears to raise a 
claim seeking service connection for gout.  This matter is 
not before the Board and is referred to the RO for further 
action. 


FINDINGS OF FACT

The veteran's hemorrhoids, status post hemorrhoidectomy is 
manifested by no more than daily leakage necessitating the 
use of pads and occasional involuntary bowel movements.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hemorrhoids, status 
post hemorrhoidectomy have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.114, Diagnostic Code (Code) 7332 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to an 
increased rating for hemorrhoids, status post 
hemorrhoidectomy and has been notified of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  In a May 2004 letter (prior to the 
rating on appeal), the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2004 
letter advised the veteran to submit "any evidence in [his] 
possession that pertains to [his] claim."  

A March 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award. (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined in May 2004 and September 2005.  An August 2005 
DRO conference report shows that the veteran's representative 
agreed that the veteran would submit a release of information 
for Kaiser Permanente treatment records.  A release of 
information for the records was never received.  The Board 
notes that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-
way street." See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim. Olson v. Principi, 3 Vet. App. 480 
(1992).  The veteran has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.

II.  Factual Background

Medical evidence includes VA treatment records, VA 
examinations, and lay statements.  Records from Greater 
Southeast Community Hospital showed that the veteran 
underwent a hemorrhoidectomy in May 1992.  

February 2003 to February 2006 treatment records from 
Washington VA Medical Center (VAMC) include complaints of 
fecal incontinence and having to go to the bathroom a lot.  

A February 2004 treatment record from Kaiser Permanente noted 
that the veteran had no genitourinary complaints.  A review 
of his gastrointestinal system indicated that there was no 
nausea, dysphagia, vomiting, change in stools, abdominal 
pain, jaundice, or blood in stools.  

A May 2004 VA examination report noted complaints of 
recurrent anal leakage, recurrent anal pain with no bleeding.  
The veteran used preparation-H cream and suppositories.  An 
evaluation revealed that there were no external hemorrhoids, 
no perianal pathology noted, no fecal leakage noted, and no 
blood.  A digital examination showed some decreased tone of 
the anal sphincter.  

An August 2004 medical certificate from Healthcare of Greater 
Washington noted sphincter leakage. 

In August 2004 correspondence, Dr. L. A. G. indicated that 
the veteran was his patient at Kaiser Permanente.  He stated 
that the veteran had a history of hemorrhoids, which were 
surgically removed.  As a consequence of the surgery, the 
veteran now has loss of sphincter control.  A February 2005 
letter from Dr. L. A. G. indicated that the veteran has a 
permanent condition with total loss of control of his anal 
sphincter.  This condition occurred after surgical procedure 
to remove hemorrhoids.  Treatment records from Dr. L. A. 
G./Kaiser Permanente that have been submitted by the veteran 
are negative for any complaints, treatment, or diagnoses 
relating to the veteran's hemorrhoid disorder.  

On September 2005 VA examination, the veteran reported 
complaints of stool leakage three times per week, with more 
significant loss of sphincter control, roughly once every two 
weeks.  He indicated that whenever he had gas it was hard to 
distinguish whether it was just gas or whether there would be 
stool in his underpants.  Whenever he feels pressure, he must 
run to the bathroom.  He frequently fashioned pads for 
himself using toilet tissue approximately three times per 
week depending on what he had to eat.  He used Depends when 
went to church, or on a long plane or car ride.  He had an 
accident at work and all of his co-workers became aware of 
his stool incontinence problem causing embarrassment.  On an 
average day, he has two bowel movements.  There was no 
detectable sphincter laxity on exam and no visible 
hemorrhoids. 


At his October 2006 Central Office hearing, the veteran 
testified that he experiences fecal leakage as a result of 
his surgery.  No blood was involved. He indicated that on a 
daily basis he could not hold his bowels up to twice a day.  
He used self-made pads from toilet tissue that he changed 
about three times a day and sometimes has involuntary bowel 
movements.  He stated that his hemorrhoids have not recurred 
since the surgery.

III.  Criteria and Analysis

The veteran contends that his hemorrhoid disorder warrants a 
compensable disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 U.S.C.A. § 
5107 (West 2002).  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1.

The Board notes that in rating a digestive disorder, ratings 
under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. 
§ 4.114 (2006).

Here, the veteran has been assigned a noncompensable rating 
under Code 7336, for hemorrhoids.  Under Code 7336, a 
noncompensable rating is awarded for mild or moderate 
hemorrhoids. A 10 percent rating is warranted for large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidence of frequent recurrences. A 20 percent 
rating is warranted for persistent bleeding and secondary 
anemia, or with fissures.

Under Code 7332, impairment of sphincter control, a 0 percent 
rating is assigned for healed or slight, without leakage.  A 
10 percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is 
warranted for occasional involuntary bowel movements, 
necessitating wearing of pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A maximum 100 percent rating is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114, Code 7332 (2006).

Given the medical evidence, the Board finds that the 
disability picture more nearly approximates the criteria 
required under Code 7332, for impairment of sphincter 
control.  Several treatment records documented the veteran's 
complaints of fecal incontinence.  A May 2004 VA examination 
included a digital examination that showed some decreased 
tone of the anal sphincter.  On September 2005 VA 
examination, the veteran reported complaints of stool leakage 
three times per week, with more significant loss of sphincter 
control, roughly once every two weeks.  He frequently 
fashioned pads for himself using toilet tissue approximately 
three times per week depending on what he had to eat.  He 
used Depends when he went to church or on a long plane or car 
ride.  On examination, there was no detectable sphincter 
laxity on exam and no visible hemorrhoids.  

Although, a February 2005 letter from Dr. L. A. G. indicated 
that the veteran has a permanent condition with total loss of 
control of his anal sphincter, there is no supporting 
clinical evidence.  The Board notes at this juncture that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record (Miller v. West, 11 Vet. App. 345, 348 (1998)), 
and that a medical opinion is inadequate when it is 
unsupported by clinical evidence (Black v. Brown, 5 Vet. App. 
177, 180 (1995)).  In sum, while Dr. L. A. G. rendered an 
opinion as to, essentially, the degrees of severity of the 
veteran's sphincter control, review of the evidentiary 
record, shows that the rendered private opinion is not 
supported by the medical record.  In fact, Dr. L. A. G's 
treatment records that were submitted by the veteran are not 
in any way related to the veteran's hemorrhoid disorder.  
Therefore, the Board finds that this opinion warrants less 
evidentiary weight than the other medical evidence of record.  
The May 2004 and September 2005 VA examination findings 
included the veteran's complaints and objective physical 
examinations and are more persuasive.  The Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).  As the medical 
evidence shows that the veteran's service-connected 
hemorrhoids, status post hemorrhoidectomy are productive of 
occasional involuntary bowel movements that necessitated 
wearing of a self-made toilet tissue pad or Depends, a 30 
percent rating is warranted.  

Moreover, the Board finds that a higher rating is not 
available under Code 7332.  As the claims file did not 
include probative evidence that showed a complete loss of 
sphincter control or extensive leakage and frequent 
involuntary bowel movements, there is a preponderance of the 
evidence against a disability rating in excess of 30 percent 
for the veteran's hemorrhoids, status post hemorrhoidectomy.

Factors warranting referral for extraschedular consideration, 
such as frequent hospitalizations or marked interference with 
employment due to the veteran's hemorrhoids, status post 
hemorrhoidectomy, are neither shown by the record, nor 
alleged.  During, his Central Office hearing, the veteran 
indicated that he retired due to his posttraumatic stress 
disorder.  Accordingly, the claim must be denied.





ORDER

A rating of 30 percent for hemorrhoid, status post 
hemorrhoidectomy is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


